WiNBORNE, J.
It appearing from the alleged agreement upon which the action is based that Co-operative Fellowship Club is designated the bargaining agent for all the employees of defendant paid on an hourly or piecework basis, and that plaintiff was employed on weekly basis, the demurrer was properly sustained.
Attention is called to Rule 22 of the Rules of Practice of the Supreme Court, 213 N. 0., 808, which provides that in pauper appeals “nine legible” typewritten copies of transcript and brief may be filed. This is mandatory. Pruitt v. Wood, 199 N. C., 788, 155 S. E., 924.
Affirmed.